PER CURIAM.
The mother, L.B., appeals the order of the trial court granting the non-offending father’s motion for sole custodial responsibilities and terminating the court’s jurisdiction. In view of the concession of error by the Department of Children and Families, we reverse, and remand this case to the trial court for an evidentiary consideration of the Motion to Close the Case filed by the Department after proper notice to L.B.
REVERSED and REMANDED.
PLEUS, C.J. and SAWAYA, and MONACO, JJ., concur.